Citation Nr: 1611946	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for acute lymphocytic leukemia (ALL), to include residuals, as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1988.

This matter come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the Veteran's claim of entitlement to service connection for ALL.  Jurisdiction has since been transferred to the Hartford, Connecticut RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim for service connection, so the Veteran is afforded every possible consideration.

The Veteran asserts he has ALL due to radiation exposure as a nuclear-trained electrician's mate on two nuclear powered submarines from 1984 to 1988.  An April 2013 memorandum noted the Veteran was exposed to ionizing radiation of 0.464 rem of DDE-Photon.  A May 2013 opinion from the Director of Compensation Service found the risk of health effects from exposure below 5-10 rem, are either too small to be observed or are nonexistent.  The Veteran then submitted a July 2013 opinion from N. P., M.D., Ph.D., indicating that the Veteran's condition may be associated with radiation exposure.  The physician referred to multiple studies indicating an elevated risk of leukemia was observed with exposures occurring 6 to 14 years prior to leukemia development.  Additionally, the Veteran submitted an article indicating that leukemia cases occurred in a wide range of occupations with differing estimated exposures, implying that leukemia risk in the young active-duty enlisted Navy population is predominately determined before entrance into service.  Only one occupation electrician's mate emerged with a statistically significant excess risk of leukemia.  This finding is intriguing in the light of several studies showing an excess risk of leukemia associated with exposure to electromagnetic fields.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c) (2015).  Arrange for the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, to review the claims file and provide opinion addressing whether, based on the nature and location of the Veteran's service as described in his service personnel records, it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ALL is related to his in-service exposure to radiation.  This review should include consideration of the articles recently added to the file.

The advisory opinion must specifically address the Veteran's lay statements, as well as discussed the facts of the Veteran's case as they relate to the likelihood that his claimed disabilities are related to active service.

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



